                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                   v.                         Criminal No. 17-533 (FAB)

CRISTIAN SERRANO-DELGADO [3],

       Defendant.


                                OPINION AND ORDER

BESOSA, District Judge.

      Before    the     Court     is   defendant    Cristian    Serrano-Delgado

(“Serrano”)’s post-trial motion for judgment of acquittal pursuant

to Federal Rule of Criminal Procedure 29 (“Rule 29”).                     (Docket

No. 229.)      For the reasons set forth below, Serrano’s Rule 29

motion is DENIED.

I.    Background

      The Court summarizes the key facts in the light most favorable

to the jury’s verdict and in a manner consistent with the trial

record.      United States v. Valerio, 676 F.3d 237, 240 (1st Cir.

2012); United States v. Polanco, 634 F.3d 39, 40 (1st Cir. 2011).

      On the night of September 11, 2017, Serrano departed from the

Dr.   Pila   Public     Housing    Project   in    Ponce,    Puerto    Rico,   with

Jonathan     Valentín-Santiago         (“Valentín”)    and     Rubén    Miró-Cruz

(“Miró”) in his white BMW with dark, tinted windows.                      (Docket
Criminal No. 17-533 [3] (FAB)                                        2

No. 195 at pp. 6, 8, 70-71.)    Serrano drove Valentín and Miró to

Aqua Marina Street in Ponce, passing in front of Herol Café, also

known as “La Tumba,” three times within four minutes.          (Docket

No. 222 at pp. 57-60.)   After the third pass, Serrano stopped his

BMW approximately 500 feet from La Tumba and “made as though he

was looking for something in the trunk” while Valentín and Miró

exited the vehicle and walked toward La Tumba.      (Docket No. 195 at

pp. 70-71.)   Valentín and Miró wore handkerchiefs covering their

faces as they approached the establishment.       (Gov. Ex. 1G.)

     Outside La Tumba, Valentín brandished a firearm and Miró

brandished a knife, and they announced a robbery.      (Gov. Ex. 1G.)

They demanded money.   (Docket No. 195 at p. 29.)     The owner of La

Tumba, who was sitting at a table outside the establishment playing

dominos with three other men, placed money from La Tumba’s sales

on the table.    Id. at pp. 28-29.    An individual sitting at the

domino table with the owner removed a chain from around his neck

and handed the chain to Miró.    (Gov. Ex. 1G.)

     Valentín entered the billiards area of La Tumba and Miró stood

watch outside.    (Gov. Exs. 1B and 1G.)      Valentín encountered

Roberto Medina-Mariani (“Medina”), an off-duty police officer,

along with Medina’s friend.    (Docket No. 194 at p. 12.)    Valentín

aimed the firearm at Medina and his friend and demanded that they

surrender their belongings.     Id. at pp. 12-13.     Medina’s friend
Criminal No. 17-533 [3] (FAB)                                          3

surrendered Medina’s cellular device, and Medina “put up his hands”

and “took out the money he had in his pocket,” placing the money

on the billiards table.     Id. at p. 12.   Medina attempted to exit

La Tumba, but Valentín “pulled him by his shirt . . . back into

the establishment.”    Id. at p. 13.   Medina then took out his own

firearm and shot Valentín several times, wounding Valentín.        (Gov.

Ex. 1B.)    Valentín shot back, mortally wounding Medina.    Id.

     After the first shots, Miró sprinted from La Tumba in the

direction of Serrano’s BMW.     (Docket No. 195 at p. 30.)   Valentín

followed, running from La Tumba with hunched posture.              (Gov.

Ex. 1A.)    Valentín fired shots toward La Tumba as he retreated to

the BMW.    (Docket No. 195 at pp. 7-8, 36.)   The owner of La Tumba

took possession of Medina’s firearm and returned fire.        Id. at

p. 32.     Valentín and Miró entered the BMW and Serrano sped off

toward Jardines del Caribe in Ponce.    Id. at p. 9; Docket No. 222

at pp. 64-65.

     On the way to Jardines del Caribe, Serrano “hit a hole and

got a flat tire,” but ultimately arrived at Jardines del Caribe.

(Docket No. 222 at p. 46.)    During the drive, Valentín was “saying

that he was dying.”   Id.   At Jardines del Caribe, Serrano and Miró

left a wounded Valentín on 19th Street at the side of the road.

Id. at p. 64.    Serrano parked the BMW on 21st Street and called

his mother, who picked him up at a nearby bridge and drove him
Criminal No. 17-533 [3] (FAB)                                           4

back to the Dr. Pila Public Housing Project.          Id. at pp. 47-48,

65.

      Serrano returned to Jardines del Caribe with his brother and

his girlfriend.    (Docket No. 195 at p. 74.)    Serrano used rags to

clean Valentín’s blood from inside his BMW and discarded the

bloodied items behind the wall of an abandoned house.             Id. at

pp. 48-50,   66-68.     Later,   police   officers    observed   Serrano,

shirtless, changing the tire of the BMW.             (Docket No. 194 at

p. 69.) The officers took Serrano, his brother, and his girlfriend

into custody.    Id. at p. 71.

      Meanwhile, on the date of the robbery and the shooting, Puerto

Rico Police had set up cones and a perimeter around La Tumba and

were working with forensics and homicide specialists at the scene.

(Docket No. 193 at pp. 27-31; Docket No. 195 at pp. 67-68; Gov.

Exs. 71, 115.)     Medina’s body remained inside the establishment

while the officers investigated the crime.           (Gov. Ex. 71.)   No

sales were made at La Tumba after the robbery and shooting that

day or later.     (Docket No. 195 at p. 44.)    The robbery halted La

Tumba’s commercial activities on the very day of the robbery and

shooting, and the establishment never reopened after the attack.

(Docket No. 195 at pp. 38.)

      The next morning, FBI agents interviewed Serrano at the Ponce

Drug Division.    (Docket No. 195 at p. 69.)    Serrano admitted that:
Criminal No. 17-533 [3] (FAB)                                                     5

(1) he left the Dr. Pila Public Housing Project with Valentín and

Miró and drove to La Tumba; (2) he parked down the street from La

Tumba; (3) he “made as though he was looking for something in the

trunk” while Valentín and Miró approached La Tumba; (4) he heard

gunshots, after which Valentín and Miró returned to the BMW; (5) he

abandoned Valentín, wounded, on the side of 19th Street in Jardines

del Caribe; (6) he cleaned Valentín’s blood from the BMW; and

(7) Miró took the firearm.              Id. at pp. 70-75; Docket No. 196 at

pp. 4-8.

      On May 15, 2018, a federal grand jury returned a superseding

indictment    that     charged      Serrano,       Valentín,    and   Miró    with:

(1) conspiring to interfere with commerce by robbery in violation

of   18   U.S.C.   §   1951    (“section     1951”);     (2)   interference    with

commerce by robbery in violation of section 1951; (3) discharge of

a firearm during and in relation to a crime of violence resulting

in death, in violation of 18 U.S.C. § 924(j); and (4) discharge of

a firearm during and in relation to a crime of violence in

violation of 18 U.S.C. § 924(c)(1)(A)(iii).                (Docket No. 101.)

      Following trial, the jury found Serrano guilty of all four

offenses on December 17, 2018.             (Docket No. 206.)      On January 31,

2019, Serrano      moved      for   a   judgment    of   acquittal    pursuant   to
Criminal No. 17-533 [3] (FAB)                                                    6

Rule 29.    (Docket No. 229.) 1      According to Serrano, (1) the United

States   failed     to   present    sufficient    evidence     to    satisfy   the

jurisdictional element of a section 1951 violation; (2) the United

States failed to present sufficient evidence to support a finding

that Serrano aided and abetted in the commission of a robbery in

violation of section 1951; (3) a conspiracy to interfere with

commerce by robbery and interference with commerce by robbery are

not   crimes   of    violence      upon   which   violations    of    18   U.S.C.

§ 924(c)(1)(A)(iii) and 18 U.S.C. § 924(j) may be predicated; and

(4) Serrano is entitled to a new trial because the United States

misrepresented facts to the jury during its rebuttal and improperly

appealed to the jurors’ emotions.           Id.   The United States opposed

Serrano’s Rule 29 motion.          (Docket No. 244.)

II.   Rule 29 Legal Standard

      A court may set aside a jury’s guilty verdict and enter a

judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.             See Fed.R.Crim.P. 29.         In

reviewing a motion for judgment of acquittal, a court must consider




1 A defendant may move for judgment of acquittal within fourteen days after a
guilty verdict or after the discharge of the jury, whichever is later.
Fed.R.Crim.P. 29(c)(1).      In this case, the jury reached a verdict on
December 17, 2018. (Docket No. 206.) The Court granted Serrano’s motions for
extensions of time to file his motion for a judgment of acquittal by January 31,
2019. (Docket Nos. 213 and 220.) Serrano moved for a judgment of acquittal on
January 31, 2019. (Docket No. 229.) Accordingly, Serrano’s Rule 29 motion is
timely.
Criminal No. 17-533 [3] (FAB)                                          7

the evidence “in the light most favorable to the prosecution” and

determine whether the “body of proof, as a whole, has sufficient

bite to ground a reasoned conclusion that the government proved

each of the elements of the charged crime beyond a reasonable

doubt.”   United States v. Lara, 181 F.3d 183, 200 (1st Cir. 1999)

(citations omitted).

     Rule 29 motions require a court to “take into account all

evidence,   both    direct   and   circumstantial,   and   [to]   resolve

evidentiary conflicts and credibility disputes in favor of the

jury’s verdict.”     Valerio, 676 F.3d at 244.       The First Circuit

Court of Appeals has called this sufficiency of evidence challenge

“a tough sell,” Polanco, 634 F.3d at 45, observing that defendants

seeking acquittal on this basis “face an uphill battle.”          United

States v. Pérez-Meléndez, 599 F.3d 31, 40 (1st Cir. 2010); accord.

United States v. Hatch, 434 F.3d 1, 4 (1st Cir. 2006) (referring

to the sufficiency of evidence burden as a “daunting hurdle[]”)

(internal quotation marks omitted).

     While the sufficiency of the evidence is at the heart of the

Rule 29 inquiry, deference to the jury’s verdict informs the

Court’s analysis.    To uphold the jury’s guilty verdict, the Court

need only determine that the guilty verdict “finds support in a

plausible rendition of the record.”       See, e.g., United States v.

Shaw, 670 F.3d 360, 362 (1st Cir. 2012).
Criminal No. 17-533 [3] (FAB)                                                             8

III. Discussion

      A.     Jurisdictional Element of Section 1951

             Pursuant      to    section    1951,    or    the    Hobbs    Act,    it    is

unlawful to “obstruct[], delay[], or affect[] commerce or the

movement of any article or commodity in commerce, by robbery,” or

to conspire to do so.            18 U.S.C. § 1951(a).         “The term ‘commerce’

means commerce within the District of Columbia, or any Territory

or Possession of the United States,” as well as “all commerce

between    any     point    in    a   State,     Territory,      Possession,      or    the

District of Columbia and any point outside thereof.”                              Id. at

§ 1951(b)(3) (emphasis added).              “It is well established that a de

minimis interference with commerce is enough to sustain a Hobbs

Act conviction.”           United States v. Rivera-Rivera, 555 F.3d 277,

286   (1st   Cir.       2009)    (internal       citation     and   quotation      marks

omitted).        “[A] robbery need only have a realistic probability of

a de minimus [sic] effect on interstate commerce to bring it within

the reach of the Hobbs Act.”              United States v. Catalán-Román, 585

F.3d 453, 462 (1st Cir. 2009) (internal citation and quotation

marks omitted).

             The    United       States    presented      sufficient       evidence     to

satisfy the jurisdictional element of a section 1951 violation.

At trial, the owner of La Tumba testified that the establishment

was   a    bar    and   restaurant        that    sold    food    and     imported      and
Criminal No. 17-533 [3] (FAB)                                                  9

domestically manufactured alcoholic beverages.               (Docket No. 195 at

p. 24.)       The United States showed that Valentín brandished a

firearm and Miró brandished a knife on the night of the robbery,

and the owner of La Tumba testified that Valentín and Miró demanded

money.      (Gov. Ex. 1G; Docket No. 195 at p. 29.)            The owner of La

Tumba testified that in response to their demands, he placed money

from La Tumba’s sales on the table.             (Docket No. 195 at pp. 29

and 35.)     He also testified that La Tumba’s commercial activities

were interrupted by the robbery.            Id. at p. 44.

             The jury could have found beyond a reasonable doubt that

no   food    or    beverages   could   be    sold   during    the   robbery   or

immediately thereafter due to the armed assailants, death of

Medina, and police officers present at the crime scene, and that

therefore the robbery had a “realistic probability of a de minimus

[sic] effect on interstate commerce.”            Catalán-Román, 585 F.3d at

462; United States v. Vega-Molina, 407 F.3d 511, 527 (1st Cir.

2005) (finding that “[t]he commission of a violent crime in the

workplace         inevitably   will     constitute      a      wrenching,     if

unquantifiable, blow to morale and productivity,” especially when

“the robbery and events associated with it caused the company to

close its offices the following day”); see, e.g., United States v.

Chaplain, 864 F.3d 853, 858 (8th Cir. 2017) (“Where a business is

forced to close for a period of time, a court is especially likely
Criminal No. 17-533 [3] (FAB)                                                10

to find that the robbery affected interstate commerce.”); United

States v. Davis, 30 F.3d 613, 615 (5th Cir. 1994) (finding the

jurisdictional element of a section 1951 violation satisfied when

“robberies    caused    the   interruption     of   commerce”     because    of

“temporary closure” at the affected establishments).

            The jury also could have found beyond a reasonable doubt

that Valentín and Miró’s demand for money derived from La Tumba’s

proceeds created a realistic probability of depleting La Tumba’s

assets, even though Valentín and Miró fled without the money.               See

United States v. Jiménez-Torres, 435 F.3d 3, 9 (1st Cir. 2006)

(“Depletion of the assets of a business engaged in interstate

commerce is a common method for demonstrating that a robbery had

an effect on interstate commerce.”). 2

            Serrano’s    argument    that   “the    evidence    presented    no

intention to commit a robbery targeting the Herold’s [sic] Café

business” is unavailing.         See Docket No. 229 at p. 3.            “[T]he

government is not required to prove that the defendants intended

to affect commerce” to sustain a Hobbs Act conviction.                 Rivera-



2 Pursuant to Federal Rule of Criminal Procedure 31(c), “A defendant may be
found guilty of . . . an attempt to commit the offense charged[] or an attempt
to commit an offense necessarily included in the offense charged, if the attempt
is an offence in its own right.” Fed.R.Crim.P. 31(c). Section 1951 criminalizes
attempted and completed robberies. 18 U.S.C. § 1951(a). Moreover, “attempt is
a lesser-included offense of the completed crime and need not be charged at
all” in the superseding indictment. United States v. D’Amico, 496 F.3d 95, 99
(1st Cir. 2007).     The jury in this case was therefore entitled to convict
Serrano of an attempted Hobbs Act robbery.
Criminal No. 17-533 [3] (FAB)                                            11

Rivera, 555 F.3d at 290; see also Jiménez-Torres, 435 F.3d at 10

(holding that the defendant “may not have intended to cause these

effects [on commerce] but his intent is irrelevant to establishing

the commerce element of a Hobbs Act offense”).          Indeed, robbery of

personal property at a commercial establishment satisfies the

jurisdictional element of section 1951 if the robbery causes an

interruption to commerce.        Vega-Molina, 407 F.3d at 527 (holding

that the government can satisfy the jurisdictional element of a

Hobbs Act violation by showing that “the perpetrators only took

money from [the business’] employees, not from the business”).

      B.   Aiding and Abetting

           To find Serrano guilty of aiding and abetting an offense,

the jury must have found beyond a reasonable doubt that Serrano

(1) took an affirmative act in furtherance of that offense (2) with

the intent of facilitating the offense’s commission. United States

v. Manso-Cepeda, 810 F.3d 846, 849 (1st Cir. 2016) (citing Rosemond

v. United States, 572 U.S. 65, 71 (2014)).            To establish aiding

and   abetting   pursuant   to    18   U.S.C.   §   924(c)(1)(A)(iii)   and

18 U.S.C. § 924(j), the United States must have proven Serrano’s

“advance knowledge,” or “knowledge at a time the accomplice [could]

do something with it—most notably, opt to walk away.”           Rosemond,

572 U.S. at 78.    “[I]f a defendant continues to participate in a

crime after a gun was displayed or used by a confederate, the jury
Criminal No. 17-533 [3] (FAB)                                                   12

can permissibly infer from his failure to object or withdraw that

he had such knowledge.”         Id. at 78 n.9.

           The    United    States     presented   sufficient      evidence     to

support a finding that Serrano aided and abetted in the commission

of a robbery in violation of section 1951.                 The United States

submitted:      (1) testimony that Serrano used his own BMW to drive

Valentín and Miró to Aqua Marina Street, where La Tumba was

located; (2) surveillance videos showing Serrano’s BMW passing La

Tumba   three     times    in   four    minutes    prior   to    the      robbery;

(3) testimony     and     photographic    evidence    that      Serrano    parked

approximately 500 feet from La Tumba; (4) videos showing Valentín

and Miró masked, walking toward La Tumba before the robbery and

fleeing La Tumba after the robbery; (5) testimony that Valentín

fired shots in the direction of La Tumba before entering Serrano’s

BMW; (6) testimony that Serrano sped away from the crime scene in

his BMW with Valentín and Miró inside the car; and (7) testimony

and   photographic      evidence   that   Serrano    attempted      to    discard

evidence and clean blood from his BMW after the robbery.                  (Docket

Nos. 194-96, 222; Gov. Exs. 1A, 1B, 1G.)           The jury could have found

beyond a reasonable doubt that Serrano knowingly participated in

the planning and execution of the robbery.

           The United States also presented sufficient evidence to

support a finding that Serrano aided and abetted in the commission
Criminal No. 17-533 [3] (FAB)                                    13

of the weapons violations of 18 U.S.C. § 924(c)(1)(A)(iii) and

18 U.S.C. § 924(j).    The United States submitted testimony from a

neighbor who observed the shooting from her window.         (Docket

No. 195 at p. 7.)     The neighbor testified that she saw Valentín

with his face covered and shooting in the direction of La Tumba

prior to entering Serrano’s BMW, and that the BMW was “waiting”

for Valentín.   Id. at pp. 7-9.   The jury could have found beyond

a reasonable doubt that Serrano had actual knowledge of Valentín’s

firearm in the moments before Valentín entered the BMW, and that

instead of withdrawing from the robbery, Serrano continued his

efforts to assist by speeding away from the crime scene with

Valentín and Miró inside the car and by attempting to discard

evidence at Jardines del Caribe after the robbery.

     C.   Crimes of Violence

          Serrano’s contentions that “counts three and four of the

superseding indictment should be dismissed” are unavailing.    See

Docket No. 229 at p. 7.     As this Court held in a Memorandum and

Order on December 11, 2018, a conspiracy to interfere with commerce

by robbery and interference with commerce by robbery are crimes of

violence upon which violations of 18 U.S.C. § 924(c)(1)(A)(iii)

and 18 U.S.C. § 924(j) may be predicated.      See Docket No. 181;

United States v. García-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018).

“[B]ecause the offense of Hobbs Act robbery has as an element the
Criminal No. 17-533 [3] (FAB)                                     14

use or threatened use of physical force capable of causing injury

to a person or property, a conviction for Hobbs Act robbery

categorically   constitutes     a    ‘crime   of   violence’   under

section 924(c)’s force clause.”      García-Ortiz, 904 F.3d at 109.

Moreover, to decide whether a conspiracy to commit a Hobbs Act

robbery constitutes a crime of violence pursuant to section 924(c),

the Court applies “a case-specific, real-world approach,” which

requires the jury to consider the “defendant’s actual conduct in

determining whether a ‘crime of violence’ has been committed.”

United States v. Douglas, 907 F.3d 1, 16 (1st Cir. 2018); see id.

at 17 (“We are at this point unwilling to say that the question

can be resolved as a matter of law.    We think it properly must go

to the jury for determination, if there is a trial.”).

     D.   United States’ Closing and Rebuttal Arguments

          The United States did not misrepresent facts to the jury

during its closing and rebuttal arguments, nor did it improperly

appeal to the jurors’ emotions.     According to Serrano, the United

States “introduced to the Jury[] that [] Serrano was not working

and that he liked nice things,” and that “[t]his argument was

beyond the scope of the Defense’s Closing argument and assumed

facts that were not in evidence.”       (Docket No. 229 at p. 9.)

Serrano also argues that “the Government in both their closing

[and rebuttal arguments] appealed to the Jury’s emotion using the
Criminal No. 17-533 [3] (FAB)                                                  15

victim’s    death   and    the   fact   that   he   was   an    off-duty   police

officer.”      Id. at p. 10.     The Court disagrees.

              “[C]ourts and jurors are not expected to put their common

sense into cold storage.”         United States v. Rodríguez-Milián, 820

F.3d 26, 32 (1st Cir. 2016).          “[T]he prosecution may call[] on the

jury to employ its collective common sense in evaluating the

evidence and to draw reasonable inferences therefrom” in closing

and rebuttal arguments.          United States v. Hamie, 165 F.3d 80, 84

(1st   Cir.    1999)    (alteration     in   original)    (internal   quotation

marked omitted).        During trial, Serrano testified that (1) he was

smoking marijuana on September 11, 2017; (2) he owned a white BMW;

(3) he had boxes of Jordan sneakers in his trunk; and (4) he was

not employed at the time.         (Docket No. 222 at pp. 38, 44, 48, 54.)

The United States may request that the jury employ common sense

and draw reasonable inferences from this testimony to determine

Serrano’s motive.       See Hamie, 165 F.3d at 84; Horton v. Allen, 370

F.3d 75, 85 n.7 (1st Cir. 2004) (“Because the prosecution charged

[the defendant] with felony murder []based on [] armed robbery,

evidence suggesting that [the defendant’s] compatriot had a motive

for robbing . . . was relevant to proving the prosecution’s theory

of the case.”)         The United States’ discussion of motive did not

exceed the scope of Serrano’s closing argument.                Serrano’s closing

argument addressed Serrano’s lack of intent, innocent motive,
Criminal No. 17-533 [3] (FAB)                                             16

innocent action, and lack of knowledge. (Docket No. 223 at pp. 63-

69.)   The United States fairly challenged Serrano’s arguments in

its closing and rebuttal arguments.

            Finally,   Serrano’s   argument     that   the   United   States

improperly appealed to the jurors’ emotions is unpersuasive.            See

Docket No. 229 at p. 10. Because Serrano raised no contemporaneous

objection    during    the   United   States’    closing     and   rebuttal

arguments, the Court reviews Serrano’s claim of prosecutorial

misconduct for plain error. See Fed.R.Crim.P. 52(b); United States

v. Acevedo-Maldonado, 696 F.3d 150, 156 (1st Cir. 2012) (internal

citation and quotation marks omitted) (holding that in Puerto Rico

“the contemporaneous objection rule is, for the most part, strictly

enforced, and a belated objection does not cure the original

default”); United States v. Wilkerson, 411 F.3d 1, 7 (1st Cir.

2005) (“There was no contemporaneous objection to the closing

argument or rebuttal at trial, so we review for plain error.”).

“Review for plain error requires determining whether an error

occurred which was clear or obvious and which not only affected

the defendant’s substantial rights but also seriously impaired the

fairness,     integrity,     or    public     reputation     of    judicial

proceedings.”    Wilkerson, 411 F.3d at 7 (citation omitted).

            The United States did not commit clear or obvious error

that affected Serrano’s substantial rights and seriously impaired
Criminal No. 17-533 [3] (FAB)                                                 17

the fairness, integrity, or public reputation of the judicial

proceedings.        The United States submitted evidence of Medina’s

death    to   establish    the   “resulting    in   death”    element   of   the

18 U.S.C. § 924(j) offense, and the fact that Medina was an off-

duty police officer was relevant to provide context to Medina’s

actions at La Tumba and demonstrate Medina’s lawful possession of

the firearm.       See United States v. Mangual-Santiago, 562 F.3d 411,

428 (1st Cir. 2009) (discussing relevance standard).             Although the

United States characterized Medina as a “hero” once in its rebuttal

argument, Serrano described Medina in a similar way in his closing

argument:

       [W]e saw how [] Medina rightfully protected and
       exercised his responsibility as a man and as a police
       officer to protect his friend that was there and himself
       from the robbery, and he tried to repel the attack.

(Docket No. 223 at pp. 58 and 78.)         The United States did not err

by    responding    to   Serrano’s   similar   mention   of    Medina   in   its

rebuttal argument, and United States’ characterization of Medina

as a hero did not “seriously impair[] the fairness, integrity, or

public reputation of the judicial proceedings.”                See Wilkerson,

411 F.3d at 7 (citation omitted).

IV.    Conclusion

       Based on the foregoing analysis, the Court DENIES Serrano’s

Rule 29 motion for judgment of acquittal.            (Docket No. 229.)
Criminal No. 17-533 [3] (FAB)                                     18

     IT IS SO ORDERED.

     San Juan, Puerto Rico, April 16, 2019.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
